Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Estacio (US 20160011657 A1) in view of Takano et al. (US 20140285404 A1). Estacio discloses an electronic apparatus comprising a housing (wearable device, para. 0029), the housing being provided with: an imaging device (a camera and facial recognition software, para. 0027) configured to take an image of the shape of eyes (e.g., detection of eye squint which is a measurement of eyelid distance, para. 0026) of a user (user 122, para. 0033); a detection device configured to detect a change of the shape of the eyes based on the image obtained by the imaging device (a standard measure of features of facial expressions, such as lowered eyebrows, nose wrinkling, and jaw dropping. In FACS there is a squint action unit, AU 44. A squint may also be detected by a combination of lowered brows (AU 4), raised cheeks (AU 6), and tightened eyelids (AU 7). Action units may be recognized using a camera and facial recognition software, see para. 0027); an arithmetic device (display 125, para. 0033) configured to generate display data based on the change of the shape of the eyes detected by the detection device (When eyes 124 of user 122 squint while looking at picture 128, picture 128 is enhanced by adjusting the contrast level. In one example, the contrast level of the whole display is adjusted, para. 0033); and 
Takano et al. teaches a head-mounted display device 100 having a right display wherein the display device is over a first surface of the housing, wherein the imaging device (imaging camera 37) is over a first side surface (an end part ER, para. 0082, figure 1) of the 
However, the closest prior art of record, does not disclose “a display device configured to perform display of the display data in a display region in a virtual space to be seen by the user, wherein a size of the display region is configured to be changed based on a change of the display data generated by the arithmetic device." (in combination with the other claimed limitations and/or features), as claimed in independent claim 2. 
Dependent claims 3-7 are allowable as they depend from an allowable base independent claim 2.
Independent claim 8 is citing the same or similar subject matter and is also allowed.
Dependent claims 9-13 are allowable as they depend from an allowable base independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677